Title: To Benjamin Franklin from Katherine French, 18 February 1771
From: French, Katherine
To: Franklin, Benjamin

My dear Sir
Monday 18th Febry. [1771]
Your very valuable opinion is much desired upon the Work I now send for your perusal. A particular friend has requested this favor of me. He says, he thinks, you are not a Stranger to this performance, as it was shewed to you some time ago, in an incompleat state. By a Letter from the late Docr. Greg. Sharpe, which Letter I send you a Copy of, I conclude it must have real merit or should not have been prevailed upon to trouble you with it. Am your obliged and very Humble Servant
Kath. French
 Addressed: To / Docr. Franklin